                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


NICOLETTE S. FOSTER,

                     Plaintiff,

v.                                                  Case No: 6:18-cv-1575-Orl-40GJK

REINA COSMETICS INC. and RIAD
ELKHATIB,

                     Defendants.
                                       /

                                       ORDER

      This cause is before the Court on the parties’ Joint Motion and Stipulation for

Approval of Settlement and Dismissal with Prejudice (Doc. 17) filed on June 11, 2019.

The United States Magistrate Judge has submitted a report recommending that the

motion be granted.

      After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed June 12, 2019 (Doc. 18), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     The Joint Motion and Stipulation for Approval of Settlement and Dismissal

with Prejudice (Doc. 17) is GRANTED.

      3.     Plaintiff’s FLSA claim, Count V, is DISMISSED with prejudice.

      4.     The Clerk is DIRECTED to close the file.
      DONE AND ORDERED in Orlando, Florida on June 27, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                     2
